Case 1:19-cv-03322-CMA-MEH Document 12 Filed 01/21/20 USDC Colorado Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-03322-CMA-MEH

  ROXANNE RIVERA,

         Plaintiff,

  v.

  QUEEN’S CARE IN HOME, INC., and
  QUEEN MOSES,

         Defendants.


                                         MINUTE ORDER

  Entered by Michael E. Hegarty, United States Magistrate Judge, on January 21, 2020.

         Before the Court is a Notice of Settlement filed by the Plaintiff (ECF 11). In light of the
  settlement of this matter, the Scheduling Conference currently set for February 14, 2020 is vacated.
  The parties shall file dismissal papers with the Court on or before February 28, 2020.
